Citation Nr: 1236006	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2001 to October 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the RO that denied a disability rating in excess of 10 percent for service-connected chronic lumbar strain.  The Veteran timely appealed.

In June 2010 and in September 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDING OF FACT

Throughout the course of the rating period on appeal, the Veteran's chronic lumbar strain has been manifested by forward flexion greater than 60 degrees, and by a combined range of motion of the thoracolumbar spine beyond 235 degrees, and by flare-ups and painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for chronic lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through March 2005 and April 2006 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the April 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The record reflects that the Veteran declined to cooperate with a VA examination scheduled in November 2011, and neither the Veteran nor his representative have since indicated a willingness to report for another examination.  That examination had been directed by the Board's September 2011 remand, in part, because of a lack of any attempt to quantify, in terms of degrees, any additional loss of motion during flare-ups.  Given the Veteran's failure to report, the Board finds that the Board's instructions were complied with to the extent possible under the circumstances.

The Board notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim for increase the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  Here, the Veteran is pursuing a claim for increase.  However, because the Veteran had reported to prior examinations during the appellate period, the Board is reluctant to apply these provisions to the particular facts of this case, and has attempted to evaluate his claim to the extent possible, based upon the probative evidence of record.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for chronic lumbar strain.  The RO has evaluated the Veteran's disability under Diagnostic Code 5237 as 10 percent disabling based on painful motion of the thoracolumbar spine.  

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Private treatment records show complaints of chronic low back pain in April 2005.  The Veteran underwent physical therapy.  

During an April 2005 VA examination, the Veteran reported having pain everyday in his lower back.  He reported having no weakness.  He did have morning stiffness; and used no cane, no walker, no back brace, and no special orthotics.  The Veteran reported no bowel or bladder symptoms, and that he had no incapacitating episodes.  Flare-ups occurred with repetitive bending and with prolonged driving, and occurred one-to-two times a week and when leaving physical therapy.  Flare-ups lasted for a few hours.  The Veteran took medications, which did not help with the pain symptoms.  He reported that his low back pain had no effect on his occupation.  

Examination in April 2005 revealed that the Veteran walked with a normal gait.  There was no palpable spasm or frank tenderness of the lumbar spine.  Range of motion of the lumbar spine was to 90 degrees on flexion; to 30 degrees on extension; to 40 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  Deep tendon reflexes were 2+/4 bilaterally for the lower extremities.  Sensation was intact.  Repetitive motion was not significant for increased symptoms.

MRI scans of the lumbar spine, conducted in July 2005, revealed no evidence of disc protrusion.  Borderline congenital spinal stenosis was slightly aggravated at L3-L4 and L4-L5 by circumferentially bulging discs.

The report of a March 2011 VA examination reflects that the Veteran continued to have moderate flare-ups of low back pain weekly, which lasted from one-to-two days.  Any activity resulted in a flare-up.  During flare-ups, the Veteran limited his activity; he could not stand in one position for long periods, and he could not bend down.  He moved slowly.  Current symptoms included decreased motion, stiffness, muscle spasms, and pain.  The Veteran reported non-radiating lower back pain of moderate severity.  He reported no incapacitating episodes.

Examination of the lumbar spine in March 2011 revealed no abnormal spinal curvatures; gait was normal.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  There was no objective evidence of pain on active range of motion, and no additional limitation of motion on repetitive motion.  Detailed reflex findings and sensory findings were normal.  The Veteran currently worked full-time as a laboratory technician, and he missed no time from work during the past 12 months due to his service-connected chronic lumbar strain.  The Veteran reportedly did not have any signs and symptoms of a low back disability, except for occasional tightness in his lower back.  He applied heat as needed, and went to work on a daily basis.  No neurological signs and symptoms were detected.  The examiner commented that the Veteran had a normal gait, and easily went from sitting to standing without any problem.  The examiner found no incoordination, no weakness, and no fatigability; and noted that the Veteran had full range of motion.  The examiner also commented that the Veteran was status-post gastric bypass; and that he had lost more than 100 pounds, which may have improved his chronic lumbar strain symptoms.

Records show that the Veteran refused a VA examination in November 2011.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion and flare-ups were noted.  There were neither findings of muscle spasms affecting the Veteran's gait, nor findings of localized tenderness.  There was no ankylosis of the lumbar spine.  Rather, the combined range of motion of the thoracolumbar spine was greater than 235 degrees.  MRI scans revealed no findings of reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  While the Veteran reported moderate flare-ups weekly, he continued to go to work daily.  There is no objective evidence of additional limitation of motion on repetitive use.  Even with consideration of additional functional loss due to pain, the evidence of record still does not satisfy the criteria for an increased disability rating for the lumbar spine.  Furthermore, although VA examiners also noted additional pain and flare-ups, no examiner specifically indicated that this resulted in any additional loss of motion.  The examiners found no weakness, fatigability, or incoordination.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's chronic lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities.  The March 2011 examiner found no significant neurological deficits.

As discussed above, the record reflects that the Veteran declined to cooperate with a VA examination scheduled in November 2011.  That examination had been directed by the Board's September 2011 remand, in part, because of a lack of any attempt to quantify, in terms of degrees, any additional loss of motion during flare-ups.  Given that the Veteran had reported to prior examinations during the appellate period, the Board has attempted to evaluate his claim to the extent possible, based upon the probative evidence of record.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected chronic lumbar strain is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A clear preponderance of the evidence is against a disability rating in excess of 10 percent for chronic lumbar strain throughout the appellate period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  


ORDER

An increased evaluation for chronic lumbar strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


